 


114 HR 5243 : Zika Response Appropriations Act, 2016
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
114th CONGRESS 2d Session 
H. R. 5243 
IN THE SENATE OF THE UNITED STATES 
 
May 26, 2016 
Received 
 
AN ACT 
Making appropriations for the fiscal year ending September 30, 2016, to strengthen public health activities in response to the Zika virus, and for other purposes. 
 
 
 That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016, and for other purposes, namely: IDepartment of Health and Human ServicesCenters for Disease Control and PreventionCDC-Wide Activities and Program Support(including transfer of funds)For an additional amount for CDC-Wide Activities and Program Support, $170,000,000, which shall become available upon enactment of this Act and remain available until September 30, 2016, to prevent, prepare for, and respond to Zika virus, domestically and internationally: Provided, That products purchased with such funds may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the Public Health Service (PHS) Act: Provided further, That such funds may be used for purchase and insurance of official motor vehicles in foreign countries: Provided further, That the provisions of section 317S of the PHS Act shall apply to the use of funds appropriated in this paragraph as determined by the Director of the Centers for Disease Control and Prevention (CDC) to be appropriate: Provided further, That funds appropriated in this paragraph may be transferred by the Director of CDC to other accounts of the CDC for the purposes provided in this paragraph: Provided further, That of the funds appropriated under this heading, up to $50,000,000 may be transferred to, and merged with, funds appropriated under the heading Health Resources and Services Administration—Maternal and Child Health for an additional amount for the Maternal and Child Health Services Block Grant Program only for the following activities related to patient care associated with the Zika virus: prenatal care, delivery care, postpartum care, newborn health assessments, and care for infants with special health care needs: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That such transferred funds may be awarded notwithstanding section 502 of the Social Security Act: Provided further, That such transferred funds may be awarded for special projects of regional and national significance to States, Puerto Rico, other Territories, Indian Tribes, Tribal Organizations and Urban Indian Organizations authorized under title V of such Act: Provided further, That no funding provided by a grant from funds in the fifth proviso may be used to make a grant to any other organization or individual.National Institutes of HealthNational Institute of Allergy and Infectious Diseases(including transfer of funds)For an additional amount for National Institute of Allergy and Infectious Diseases, $230,000,000, which shall become available upon enactment of this Act and remain available until September 30, 2016, for preclinical and clinical development of vaccines for the Zika virus: Provided, That such funds may be transferred by the Director of the National Institutes of Health (NIH) to other accounts of the NIH for the purposes provided in this paragraph: Provided further, That such transfer authority is in addition to any other transfer authority provided by law: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.Office of the SecretaryPublic Health and Social Services Emergency Fund(including transfer of funds)For an additional amount for Public Health and Social Services Emergency Fund, $103,000,000, which shall become available upon enactment of this Act and remain available until September 30, 2016, to develop necessary countermeasures and vaccines, including the development and purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, and administrative activities to respond to Zika virus, domestically and internationally: Provided, That funds appropriated in this paragraph may be used to procure security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act): Provided further, That paragraphs (1) and (7)(C) of subsection (c) of section 319F–2 of the PHS Act, but no other provisions of such section, shall apply to such security countermeasures procured with funds appropriated in this paragraph: Provided further, That products purchased with funds appropriated in this paragraph may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That funds appropriated in this paragraph may be transferred to the fund authorized by section 319F–4 of the PHS Act: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.General Provisions—This Titlenotification requirement 101.Funds appropriated by this title shall only be available for obligation if the Secretary of Health and Human Services notifies the Committees on Appropriations in writing at least 15 days in advance of such obligation: Provided, That the requirement of this section may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided further, That in case of any such waiver, notification to such Committees shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.reporting requirement 
102.Not later than 30 days after enactment of this Act the Secretary of Health and Human Services shall submit to the Committees on Appropriations a consolidated report on the proposed uses of funds appropriated by this title for which the obligation of funds is anticipated: Provided, That such report shall be updated and submitted to such Committees every 30 days until all funds have been fully expended.oversight 103.Of the funds appropriated by this title under the heading Centers for Disease Control and Prevention, up to— 
(1)$500,000 shall be transferred to, and merged with, funds available under the heading Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the transfer authority provided by this paragraph is in addition to any other transfer authority provided by law; and (2)$500,000 shall be made available to the Comptroller General of the United States, and shall remain available until expended, for oversight of activities supported with funds appropriated by the title: Provided, That the Secretary of Health and Human Services shall consult with the Committees on Appropriations prior to obligating such funds. 
IIdepartment of stateadministration of foreign affairsdiplomatic and consular programsFor an additional amount for Diplomatic and Consular Programs, $9,100,000, which shall become available upon enactment of this Act and remain available until September 30, 2016, for necessary expenses to support the cost of medical evacuations and other response efforts related to the Zika virus and health conditions directly associated with the Zika virus: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.united states agency for international developmentfunds appropriated to the presidentoperating expensesFor an additional amount for Operating Expenses, $10,000,000, which shall become available upon enactment of this Act and remain available until September 30, 2016, for necessary expenses to support response efforts related to the Zika virus and health conditions directly associated with the Zika virus: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to the Congress.bilateral economic assistancefunds appropriated to the presidentglobal health programsFor an additional amount for Global Health Programs, $100,000,000, which shall become available upon enactment of this Act and remain available until September 30, 2016, for vector control activities to prevent, prepare for, and respond to the Zika virus internationally.general provisions—this titletransfer authorities(including transfer of funds) 201. (a)Of the funds appropriated by this title under the heading Diplomatic and Consular Programs, up to— 
(1)$1,350,000 may be made available for medical evacuation costs of any other department or agency of the United States under Chief of Mission authority and may be transferred to any other appropriation of such department or agency for such costs; and (2)$1,000,000 may be transferred to, and merged with, funds available under the heading Emergencies in the Diplomatic and Consular Service. 
(b)The transfer authorities provided by this section are in addition to any other transfer authority provided by law. (c)Any amount transferred pursuant to this section is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, except that such amount shall be available only if the President subsequently so designates such amount and transmits such designation to Congress. 
(d)Upon a determination that all or part of the funds transferred pursuant to the authorities provided by this section are not necessary for such purposes, such amounts may be transferred back to such appropriation.notification requirement 202.Funds appropriated by this title shall only be available for obligation if the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, notifies the Committees on Appropriations in writing at least 15 days in advance of such obligation: Provided, That the requirement of this section may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided further, That in case of any such waiver, notification to such Committees shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances.reporting requirement 
203.Not later than 30 days after enactment of this Act the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the Committees on Appropriations a consolidated report on the proposed uses of funds appropriated by this title for which the obligation of funds is anticipated: Provided, That such report shall be updated and submitted to such Committees every 30 days until all funds have been fully expended.oversight 204.Of the funds appropriated by this title under the heading Global Health Programs, up to— 
(1)$500,000 shall be transferred to, and merged with, funds available under the heading United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the transfer authority provided by this paragraph is in addition to any other transfer authority provided by law; and (2)$500,000 shall be made available to the Comptroller General of the United States, and shall remain available until expended, for oversight of activities supported with funds appropriated by this title: Provided, That the Secretary of State and the Comptroller General shall consult with the Committees on Appropriations prior to obligating such funds. 
IIIgeneral provisions—this act(including rescissions of funds) 
301. 
(a)Of the unobligated balances of amounts appropriated under title VI of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2015 (division G of Public Law 113–235) and title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), $352,100,000 are rescinded: Provided, That after consultation with the Secretary of State and the Secretary of Health and Human Services, the Director of the Office of Management and Budget (OMB Director) shall determine the accounts and amounts from which the rescission is to be derived and apply the rescission made pursuant to this subsection: Provided further, That not later than 30 days after enactment of this Act, the OMB Director shall transmit a report to the Committees on Appropriations detailing the amounts rescinded pursuant to this section by agency, account, program, project, and activity. (b)Of the unobligated balances available in the Nonrecurring expenses fund established in section 223 of division G of Public Law 110–161 (42 U.S.C. 3514a) from any fiscal year, including amounts transferred to the Nonrecurring expenses fund under that section before, on, or after the date of enactment of this Act, $270,000,000 are rescinded. 
302.Unless otherwise provided for by this Act, the additional amounts appropriated pursuant to this Act for fiscal year 2016 are subject to the requirements for funds contained in the Consolidated Appropriations Act, 2016 (Public Law 114–113). This Act may be cited as the Zika Response Appropriations Act, 2016. 
 Passed the House of Representatives May 18, 2016.Karen L. Haas,Clerk. 
